PER CURIAM.
The appellant has moved this court to vacate a judgment in garnishment or, in the alternative, to permit the funds held by the garnishee to be transferred to the registry of the civil court of record pending the outcome of this appeal; and the court having heard argument on said motion, it is ordered that said motion be and the same is hereby considered as a motion for constitutional stay pursuant to Rule 4.5(g), Florida Appellate Rules, 31 F.S.A., and the same is hereby granted; that all proceedings in the civil court of record pertaining to the garnishment are stayed until this court’s determination of the main appeal.
It is so ordered.